Citation Nr: 1137850	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  06-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from February 1952 to February 1956.  He died in late 2004.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the above claim.

This matter was previously before the Board in May 2009 at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's Certificate of Death reveals that the immediate cause of death was severe hypoxemic respiratory failure due to end stage pulmonary fibrosis; due to anoxic brain injury secondary to cardiopulmonary arrest; due to tension pneumothorax. 

2.  The Veteran was exposed to ionizing radiation in service, as he participated in Operation Castle which was an atomic test at Eniwetok Proving Ground, Marshall Islands, conducted by the Army, Navy, Air Force, and Atomic Energy Commission in the Winter of 1954.

3.  The preponderance of the evidence shows that a disability of service origin did not cause or substantially contribute to cause the Veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 101(16), 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5(a), 3.159, 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in December 2004, March 2005, June 2005, March 2006, and May 2009 the appellant was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  The appellant was also provided the requisite notice with respect to the Dingess requirements.  
According to the claims file, the Veteran was not service-connected for any disability during his lifetime, so a more specific notice under Hupp v. Nicholson, 21 Vet. App. 342 (2007) is not required.  Nonetheless, requisite notice was provided to the appellant in May 2009.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment and personnel records have been associated with the claims file.  All identified and available treatment records have been secured.  Thus, the duties to notify and assist have been met.
Service connection for cause of the Veteran's death

The appellant asserts that the Veteran developed pulmonary fibrosis as a result of exposure to ionizing radiation during his period of active service which ultimately resulted in his death.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and must regretfully deny the appeal.

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The definition of "radiation-risk activity" includes onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d).

The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft, or other equipment used in direct support of the nuclear test.  For tests conducted by the United States, the term "operational period" Operation CASTLE, for the period from March 1, 1954, through May 31, 1954.  38 C.F.R. § 3.309(d)(3)(iv),(v),(J).

Diseases specific to radiation-exposed Veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xix) cancer of the colon; (xx) cancer of the lung); and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

Pursuant to 38 C.F.R. § 3.311, once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).

Notwithstanding the foregoing presumptive provisions, the claimant is not precluded from establishing service connection for disabilities other than those listed as presumptive disabilities, as long as there is proof of such direct causation.  See Combee, 34 F.3d at 1043-1044.

The Veteran participated in Operation Castle which was an atomic test at Eniwetok Proving Ground, Marshall Islands, conducted by the Army, Navy, Air Force, and Atomic Energy Commission in the Winter of 1954.

In support of her claim, the appellant submitted a treatise from the National Jewish Center for Immunology and Respiratory Medicine indicating that approximately two-thirds of interstitial lung disease (pulmonary fibrosis) cases were idiopathic, with one of the many noted causes being radiation.

In June 2010, the Defense Threat Reduction Agency (DTRA) provided dose estimates for the Veteran based on his participation in Operation Castle as follows: external gamma dose of 18 rem; external neutron does of 0.5 rem, internal committed dose to respiratory tract (alpha) of 3 rem; and internal committed dose to respiratory tract (beta + gamma) of 8 rem.  The report states the doses to which the Veteran could have received during his participation in Operation Castle were not more than these doses.

The foregoing information was then considered by the Director of Compensation Service who requested a medical opinion from the Under Secretary of Health.  The Under Secretary of Health reviewed by the evidence and explained that at high doses, radiation was capable of causing acute and chronic pneumonitis, but the doses of whole body radiation required to induce five percent incidence of these conditions within five years was 1,750 rem, almost two orders of magnitude above the exposure received by the Veteran.  The Under Secretary of Health concluded that it was unlikely that the Veteran developed pulmonary fibrosis from only 29.5 rem total dose, particularly in view that he had been a former smoker of approximately 60 years.  Smoking was said to be a known causative factor for this disease, and one far more common than ionizing radiation.  It was reiterated that it was unlikely that the Veteran's pulmonary fibrosis could be attributed to ionizing radiation exposure while in military service.

A letter from the Director of Compensation Service dated in May 2011, notes the receipt of the medical opinion from the Under Secretary of Health which advises it was unlikely the Veteran's pulmonary fibrosis resulted from exposure to ionizing radiation in service.  The director concluded that as a result of the Under Secretary's opinion and review of the evidence in its entirety, there was no reasonable possibility that the Veteran's pulmonary fibrosis could be attributed to radiation exposure in service.

With respect to a grant of service connection on a presumptive basis, the record does not demonstrate that the Veteran has been diagnosed with one of the diseases specific to radiation-exposed Veterans listed in 38 C.F.R. § 3.309(d).  Thus, the Veteran's pulmonary fibrosis is not subject to presumptive service connection under 38 U.S.C.A. § 1112 and a grant of service connection for the cause of the Veteran's death may not be accomplished on this basis.
Second, the appellant may establish a claim under 38 C.F.R. § 3.311 if the Veteran was exposed to ionizing radiation while in service, subsequently developed a radiogenic disease (as listed or established as such by competent scientific or medical evidence), and the disease became manifested during the requisite latency period after exposure.  See 38 C.F.R. § 3.311(b) (2010).  Pulmonary fibrosis is not a included among the diseases that may be induced by ionizing radiation under this regulation.  

Nevertheless, because it was determined that the Veteran was exposed to ionizing radiation, the appellant's claim was referred for an opinion on the likelihood that the Veteran's claimed disability resulted from exposure to radiation in service.  As noted above, it was concluded that it was unlikely that the Veteran's pulmonary fibrosis could be attributed to ionizing radiation exposure while in military service.  Therefore, based on the information provided by the DTRA, including the dose assessment, and the decisions of the Under Secretary for Health and Veterans Benefits Administration, the Board finds that a grant of service connection for the cause of the Veteran's death due to ionizing radiation is not warranted under 38 C.F.R. § 3.311 (2010).

Regarding the third avenue of recovery, as noted above, the Court has determined that the Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation under Combee.  However, the evidence does not show, and the appellant does not contend, that the Veteran's pulmonary fibrosis began during service, or is caused or aggravated by any incident of service other than exposure to ionizing radiation.

Moreover, a July 1999 medical record shows a comparison for chest X-rays from June 1998 and April 1996 with an impression of the possibility of fibrosis due to cardiac medication or other underlying exposure.  Medical records show that the Veteran had been receiving treatment for cardiovascular disease since 1974.  A March 2000 pulmonary evaluation report shows that the Veteran had a history of smoking for more than 50 years.  In the absence of any competent medical evidence that the Veteran's pulmonary fibrosis was etiologically related to service, and in the absence of a demonstration of continuity of symptomatology, the Board finds that the Veteran's initial demonstration of such condition several years after his discharge from service, to be too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, to the extent that the appellant has submitted various internet articles in support of her claim, the Board finds that such generic texts, which do not address the facts in this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Therefore, in the absence of any evidence to the contrary, the Board finds that the appellant is not entitled to a grant of service connection on a non-presumptive direct incurrence basis for the cause of the Veteran's death.

In conclusion, although the appellant asserts that the Veteran's death is related to service, she is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  She is competent to give evidence about what she witnessed; for example, she is competent to report that she witnessed certain symptoms experienced by the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the negative evidence of record is of greater probative value than the appellant's statements in support of her claim.  Accordingly, the Board finds that the competent evidence of record fails to establish that the Veteran's pulmonary fibrosis, and ultimate death, was the result of his period of active service.  
The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death, and the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


